     Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 1 of 9 Page ID #1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


TYRONE ALLEN                       *
d/b/a X3 LOGISTICS, LLC,           *
     Plaintiff,                    *
                                   *
v.                                 *   CIVIL NO.: 19-1065
                                   *
THE UNITED STATES,                 *
     Defendants.                   *


                                 COMPLAINT



      Plaintiff, Tyron Allen, d/b/a X3 Logistics, LLC., (“the

Plaintiff”), through the undersigned counsel, alleges as

follows:

                                  PARTIES

      1.    The Plaintiff, Tyrone Allen, is a citizen of the

United States and until the actions made basis of this complaint

was a vendor for the United States Army’s Surface Deployment and

Distribution Command (SDDC) providing transportation services.

Plaintiff did business as X3 Logistics, LLC. with a business

address of 240 St. Paul St., Denver, Colorado 80206.

      2.    The Defendant is the United States acting through the

United States Army’s Surface Deployment and Distribution

Command, SDDC Operations Center, 1 Soldier Way, Scott AFB, IL

62225.



                                       1
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 2 of 9 Page ID #2



                              JURISDICTION

     3.    Parties entered into binding shipment agreements

“Contracts” through which the Defendant was the payor.

     4.    All shipments included a commercial bill of lading and

tenders, issued and prepared by the Defendant, dictating the

terms of the contract by which engaging Parties would be bound.

     5.    The Defendant acted through the United States Army’s

Surface Deployment and Distribution Command, SDDC Operations

Center, 1 Soldier Way, Scott AFB, IL 62225, which is located in

the Southern District of Illinois.

     6.    This Honorable Court has Jurisdiction over this breach

of contract action where the United States is the Defendant.



                               BACKGROUND

     7.    Prior to the actions made basis of this complaint,

Plaintiff was approved as a freight forwarder/broker and vendor

of transportation services for the Defendant, Military Surface

Deployment and Distribution Command (“SDDC”), a department or

division of the United States Armed Forces.

     8.    Plaintiff’s business, 3X Logistics, is minority owned

and considered a Historically Underutilized Business or HUB

firm, operating out of a HUB zone as the same is defined

under Federal Law.



                                     2
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 3 of 9 Page ID #3



     9.    As a Department of Defense freight forwarder,

Plaintiff was required to post a $100,000 bond for the

protection of U.S. Government interest.

     10.   Plaintiff’s operation and similar firms require the

creating of a shipping network for the benefit of the United

States military and to remain on 7 days a week, 24 hours a day

notice to coordinate the movement of vital United States

military equipment, supplies, weaponry, personal property and

personnel upon request by offering these shipments to other

Transportation Service Providers and/or otherwise member’s of

Plaintiff’s shipping network under a Department of Defense

Commercial Bill of Lading issued upon each load of the freight

designated for movement.

     11.   The nature of Plaintiff’s contractual relationship

with the United States Government does not provide Plaintiff

with the option of rejecting any particular shipment once

accepted without suffering a penalty.

     12.   As of February 2010, Plaintiff had successfully

completed over 560 shipments on behalf of the Defendant.

Plaintiff was consistently grossing in excess of $200,000 a

month in revenue as a Transportation Service Provider.

     13.   On February 8, 2010, Defendants personnel, James

Gilmore, Tony Mayo, Martha Kinard, and Janice Loomis began



                                     3
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 4 of 9 Page ID #4



circulating a secret government memo advising all government

installations, the Defense Contract Management Agency (“DCMA”),

DCMA workforce, shippers, and other Transportation Service

Providers that Plaintiff was being secretly placed on non-use

status beginning immediately.

     14.   That Plaintiff was not advised of these actions due to

the fact that Plaintiff still had undelivered freight in their

pipeline which Defendants wanted Plaintiff to complete delivery.

     15.    This strategy was devised by Martha Kinard, James

Gilmore, Chief Quality Assurance SDDC, and Tony Mayo, G9 SDDC

Quality and approved by James Gilmore.

     16.   Pursuant to Military Freight Traffic Unified Rules

Publication-1 and SDDC Regulations No. 15-1, 6(b), Gilmore’s

actions would have to be in consolidation and consultation with

such higher authority as the Deputy Chief of Staff for

Operations or done with some form of judicial oversight such as

the concurrence of the SDDC Staff Judge Advocate.

     17.   SDDC Regulation 15-1, 6(b) provides that:

           “Non-use action may be taken when authorized by
           the Deputy Chief of Staff Operations, the Deputy Chief
           of Staff for Passenger and Personal Property based on
           operational or administrative deficiencies so severe
           as to immediately threaten safety or security of
           Department of Defense cargo or household goods
           shipments or passenger movements. Before undertaking
           non-use action, officials will consult with the Office
           of the Staff Judge Advocate.”



                                     4
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 5 of 9 Page ID #5



     18.   In the instance described above, regarding the secret

placement of Plaintiff in non-use, Gilmore acted outside of his

lawful jurisdiction and in excess of his authority. Only the

agency head or his/her designee may suspend or debar a

Transportation Service Provider. Gilmore had no authority to

place Plaintiff in non-use status.

     19.   Plaintiff had no opportunity to respond within the 14

day timeframe permitted by regulations outlined in MFTURP-1

Regulation since Plaintiff was never made aware of what was

secretly transpiring by SDDC actors as of February 8, 2010.

     20.   Defendants’ actions had the effect and the intent to

circumvent regulation by constructively placing Plaintiff in

nationwide non-use without informing Plaintiff that such action

had been taken.

     21.   On October 20, 2010, Defendant officially placed

Plaintiff in two year non-use status in violation of 48 CFR Part

9 Subpart 9.407-4(b) which states “In no event may a suspension

extend beyond 18 months”.

     22.   On or about February 8, 2011, SDDC Business Director

Melvin Holland contracted SJA office contract law attorney LTC.

Matthew Bowman to investigate improper conduct allegations made

by Plaintiff.




                                     5
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 6 of 9 Page ID #6



     23.   LTC. Bowman had taken sworn statements from all

parties except James Gilmore who refused to provide sworn

testimony.

     24.   On or about October 7, 2011, SDDC Business Director

Melvin Holland responded to Plaintiff’s business interference

claims and non adhering to guidelines whereby Holland stated

Plaintiff’s claims were “valid”.

     25.   Plaintiff filed a complaint pursuant to Title 41,

Contract Disputes    and Motion to set aside the order dated

December 21, 2010, with Michael Williams of the SDDC who then

forwarded Plaintiff’s filing to the Office of the Deputy

Commanding General, Brigadier General Susan A. Davidson.

     26.   On May 4, 2012, General Davidson converted Plaintiff’s

Due Process and Damage Claims to an SDDC carrier appeal, and

denied Plaintiff’s appeal.

                         STATUE OF LIMITATIONS

     27.   Plaintiff’s claims arise from Defendant’s breach of

written contract, which occurred on February 8, 2010.

     28.   The Statue of Limitations for breach of written

contracts in this Jurisdiction is ten (10) years and will not

expire until February 9, 2020.

                    CLAIM ONE: BREACH OF CONTRACT




                                     6
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 7 of 9 Page ID #7



     29.   Plaintiff incorporates by reference paragraphs 1-28 of

the complaint as if fully set forth herein.

     30.   Each Commercial Bill of Lading issued for carriage is

a written legal binding contract between the parties.

     31.   Defendants breached their contract with Plaintiff by

acting outside of their authority and placing Plaintiff in

nationwide non-use outside of the terms of their contract

provided in 41 CFR 102-117 and CFR 102-118 as set forth in the

Commercial Bill of Lading.

     32.   Defendant unlawfully disqualified Plaintiff from his

status as a Transportation Service Provider contractor.



    CLAIM TWO: RESTRAINT OF TRADE/BREACH OF WRITTEN CONTRACT

     33.   Defendants unlawfully interfered in Plaintiff’s

contract interests by circulating a secret government memo

advising all government installations, the Defense Contract

Management Agency (“DCMA”), DCMA workforce, shippers, and other

Transportation Service Providers that Plaintiff was being

secretly placed on non-use status beginning immediately.

     34.   Plaintiff was denied due process and wrongfully placed

in non-use status by Defendant.

     35.   Defendant has failed to take corrective action to

restore Plaintiff as a Transportation Service Provider.



                                     7
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 8 of 9 Page ID #8



     36.    Defendant has prevented Plaintiff from conducting

business as he normally would without restraint by the

Defendant.

 CLAIM THREE: BREACH OF CONTRACT/PUNISHMENT IN VIOLATION OF 48

                    CFR PART 9, SUBPART 9.402(b)

     37.    All Transportation Service Provider contracts abide by

48 CFR Part 9, Subpart 9.402(b), which reads in part: “the

serious nature of debarment and suspension requires that the

sanctions be imposed only in the public interest for the

Government’s protection and not for the purposes of punishment.

     38.    Defendant failed to take immediate corrective actions

to restore Plaintiff as a Transportation Service Provider and

has acted to punish Plaintiff.

     39.    Defendant has acted in bad faith through concealment

and dishonesty to cover up its actions and to administer

punishment to Plaintiff through the date of this filing.

                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests that this Court

enter a judgment for the Plaintiff in this Complaint and further

requests:

            (a) Award compensatory damages to Plaintiff in the

amount of $13,000,000.00.




                                     8
    Case 3:19-cv-01065 Document 1 Filed 10/01/19 Page 9 of 9 Page ID #9



           (b) Award punitive damages to Plaintiff in the amount

of $39,000,000.00.

           (c)   That the Court grant relief to the Plaintiff to

direct the Defendant to restore Plaintiff’s status as a

Transportation Service Provider.

           (d) Such other relief that the Court deems just and

proper.



           THE PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



Respectfully submitted, this 1st day of October, 2019.



                                         s/Joseph B. Fellows
                                         Joseph B. Fellows
                                         Attorney for Plaintiff
                                         11 N. Water St., Suite 10290
                                         Mobile, Alabama 36602
                                         (251)423-0646
                                         fellowsjoe@yahoo.com




PLAINTIFF TO SERVE THE DEFENDANT VIA CERTIFIED MAIL AT THE
FOLLOWING ADDRESS:

U.S. Attorney for the Southern District of Illinois
9 Executive Dr.
Fairview Heights, Illinois 62208




                                     9
